Order entered August 15, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00497-CV

                        TUNAD ENTERPRISES INC., Appellant

                                            V.

                     MARTIN PALMA D/B/A LIZ PIZZA, Appellee

                     On Appeal from the 417th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 417-00618-2016

                                         ORDER
       Before the Court is appellee’s August 14, 2019 unopposed motion for extension of time

to file his brief. We GRANT the motion and ORDER appellee’s brief due on or before October

10, 2019.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE